Order, entered on April 28, 1965, and resettled order entered same date, unanimously reversed and vacated, on the law, with $30 costs and disbursements to defendants-appellants, and defendants’ motion to dismiss complaint granted, with $10 costs. The complaint, which prays for an “ injunction * * * requiring the defendants to allow the [plaintiff’s] child to continue her education in the Fourth Grade [in defendants’ school] without disruption ”, fails to set forth the essential facts showing a cause of action for such relief or any relief. It would appear that the plaintiff is claiming breaches of contract by the defendants, but the complaint fails to set forth the essential terms and conditions of any contract, and there is no showing of any damage to plaintiff. Furthermore, the complaint, which also contains allegations of tortious acts, fails to show any injury from such acts. Therefore, the complaint does not comply with the minimal requirement of CPLR that the statements in a complaint must be “sufficiently particular to give the court and parties notice of the transactions, occurrences, or series of transactions or occurrences, intended to be proved and the material elements of each cause of action or defense” (CPLR 3013). There is a failure to state the essential facts constituting the material elements of any cause of action. (See Foley v. D’Agostino, 21 A D 2d 62, 63; Shapolsky v. Shapolsky, 22 A D 2d 91; Duross Co. v. Evans, 22 A D 2d 573.) Concur •—■ Breitel, J. P., Rabin, McNally, Stevens and Eager, JJ.